Title: From Alexander Hamilton to Robert Morris, [9 November 1790]
From: Hamilton, Alexander
To: Morris, Robert


[Philadelphia, November 9, 1790]
Dr. Sir
I wish to have the advantage of a conversation with you on certain public subjects, in the course of this week any afternoon or evening, after tomorrow, when you will be disengaged. If you will name a day for taking a family dinner with me, I shall think it the best arrangement; if this is not convenient, name an Evening and I will call upon you. The chief subjects will be additional funds for public Debt and the bank.
Would you have any objection that Mr. Fitsimmons should be of the party?
I remain with great truth & sincerity   Yrs

A Hamilton
November 9th. 1790
R Morris Esqr

